Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Robert C. Frame (Reg. No. 54,104), on June 29, 2022. 
 
Listing of Claims 

Claim 1 (Currently Amended) A method of forming an implanted region having a rectangular concentration profile within a semiconductor workpiece, comprising: 
performing a first implant on the semiconductor workpiece, wherein the first implant is performed at a predetermined implant energy and a first tilt angle, wherein a maximum concentration of ions implanted by the first implant occurs at a first depth; and 
performing a second implant on the semiconductor workpiece, wherein the second implant is performed at the predetermined implant energy and a second tilt angle, wherein a maximum concentration of ions implanted by the second implant occurs at a second depth, less than the first depth; 
wherein the second tilt angle is selected such that, after the first and second implants are performed, a minimum concentration between the first depth and the second depth is greater than a predetermined minimum concentration.  

Claim 3 (Currently Amended) The method of claim 1, further comprising: 
performing a third implant on the semiconductor workpiece, wherein the third implant is performed at the predetermined implant energy and a third tilt angle, greater than the second tilt angle, wherein a maximum concentration of ions implanted by the third implant occurs at a third depth, less than the first depth and the second depth; 
wherein the third tilt angle is selected such that, after the first, second and third implants are performed, a minimum concentration between the first depth and the third depth is greater than the predetermined minimum concentration.  

Claim 11 (Canceled)
Claim 12 (Canceled)
Claim 13 (Canceled)
Claim 14 (Canceled)

STATUS OF CLAIMS
 	This office action considers Claims 1-10, 15-19 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-10, 15-19 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation).
The most relevant prior art references (US 20200194550 A1 to Baburske) substantially teaches some of limitations in claim 1 as below:
performing a first implant on the semiconductor workpiece, wherein the first implant is performed at a predetermined implant energy and a first tilt angle, wherein a maximum concentration of ions implanted by the first implant occurs at a first depth; and performing a second implant on the semiconductor workpiece, wherein the second implant is performed at the predetermined implant energy and a second tilt angle, wherein the maximum concentration of ions implanted by the second implant occurs at a second depth, less than the first depth (a dopant concentration profile may have come into being by means of several proton implantation steps which may be carried out at different implantation energies and/or at different implantation angles with respect to a backside surface. For example, at least three, such as at least 4 different implantation energies may be used. The solid curve in FIG. 4 corresponds to a case wherein the semiconductor body 10 exhibits a relatively high concentration of interstitial oxygen, such as at least 1E17 cm.sup.−3. As mentioned before, the semiconductor substrate may have been produced by means of a Czochralski (Cz) or Magnetic Czochralski (MCz) process, which may result in such a concentration of interstitial oxygen - [0056]; Fig. 4), but not the limitations of “wherein the second tilt angle is selected such that, after the first and second implants are performed, a minimum concentration between the first depth and the second depth is greater than a predetermined minimum concentration” – as recited in claim 1. Therefore, the claim 1 is allowed.
Regarding Claims (2-10), they are allowed due to their dependencies of claim 1.
Regarding independent claim 15, prior art Baburske substantially teaches some of limitations similar to claim 1, but not the limitations of “wherein the first tilt angle, the first dose, the second tilt angle, and the second dose are selected such that, after the first and second implants are performed, a concentration of implanted atoms decreases between a first depth and a second depth” – as recited in claim 15. Therefore, the claim 15 is allowed.
Regarding Claims (16-19), they are allowed due to their dependencies of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/FARUN LU/Primary Examiner, Art Unit 2898